ROBERT L. BLAND, Judge.
Claimant’s Chevrolet automobile was parked on a state-controlled road at Panther, McDowell county, West Virginia, on the 25th of September 1944, when state road truck no. 1030-7 in backing failed to cut sufficiently and struck claimant’s car, causing damages thereto which it is agreed will cost $15.00 to repair. The head of the department concerned concurs in the claim for this amount and its payment is approved by an assistant attorney general.
Upon the facts disclosed by the record an award is now made in favor of claimant Lewis Stillmack for the sum of fifteen dollars ($15.00).